t c memo united_states tax_court galina s lubyanitskaya and petro v lubyanitskiy petitioners commissioner of internal revenue respondent v docket no filed date galina s lubyanitskaya and petro v lubyanitskiy pro_se michael w lloyd for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for tax years and respectively respondent also determined a dollar_figure accuracy-related_penalty pursuant to sec_6662 for tax_year the issues for decision are whether petitioners are entitled to various deductions for and in excess of those respondent allowed and whether petitioners are liable for an accuracy- related penalty for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar findings_of_fact the parties have stipulated some facts which we incorporate by this reference when they petitioned this court petitioners husband and wife resided in washington state during and mrs lubyanitskaya worked for ajinomoto frozen foods usa inc ajinomoto mr lubyanitskiy operated a construction business with his brother pavel under the name lpp construction llc lpp on its form_1065 u s return of partnership income for tax_year lpp listed dollar_figure of total income and dollar_figure of deductions including items for automobile expense taxes and licenses meals and entertainment interest home_office expense telephone expense tools nails internet and uniforms for 1petitioners conceded that they received a dollar_figure taxable refund from the state of oregon in mr lubyanitskiy reported on schedule c profit or loss from business gross_receipts or sales from lpp of dollar_figure and claimed dollar_figure of lpp’s expenses and a home_office expense of dollar_figure as a result dollar_figure of schedule c income was reported on petitioners’ joint_return petitioners also claimed on schedule a itemized_deductions among other deductions an unreimbursed employee expense deduction of dollar_figure attributable to big_number business miles allegedly driven in on schedule e supplemental income and loss petitioners’ joint_return listed dollar_figure of income from lpp in addition on an attached schedule c for a long term care giver business petitioners claimed a deduction for dollar_figure in car and truck expenses based on big_number business miles allegedly driven on date respondent sent petitioners a notice_of_deficiency notice with respect to tax years and for the notice disallowed dollar_figure of petitioners’ claimed dollar_figure of schedule c deductions resulting in the allowance of dollar_figure of their claimed deductions as follows schedule c deductions claimed allowed car and truck expenses insurance interest dollar_figure -0- big_number dollar_figure office expense taxes and licenses meals and entertainment other expenses home_office deduction total big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number the notice also disallowed the dollar_figure schedule a itemized_deduction that petitioners claimed for unreimbursed employee_expenses for and disallowed the dollar_figure schedule c deduction that petitioners claimed for car and truck expenses for respondent also imposed an accuracy-related_penalty under sec_6662 for petitioners timely petitioned the court at trial at petitioners’ request the court provided them with a ukrainian-english interpreter opinion i deductions generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer must prove entitlement 2petitioners have not claimed or shown that they meet the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to their tax_liability to claimed deductions rule a 503_us_79 taxpayers must keep sufficient records to substantiate any deductions claimed sec_6001 if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir 85_tc_731 in the case of expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation sec_274 overrides the cohan doctrine and provides that these expenses are deductible only if the taxpayer meets stringent substantiation requirements sec_274 sec_280f see 560_f2d_973 9th cir rev’g on other grounds tcmemo_1974_59 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date petitioners presented no evidence to establish that they are entitled to deduct expenses in amounts greater than respondent has allowed petitioners offered no receipts or testimony to substantiate their claimed deductions and have provided no basis on which we might estimate those claimed expenses that are not subject_to the stricter substantiation requirements of sec_274 see cohan v commissioner f 2d pincite instead of attempting to substantiate their deductions petitioners argue that mr lubyanitskiy’s income from lpp was erroneously double counted in determining petitioners’ taxable_income petitioners however presented no credible_evidence in this regard the record convinces us that income from lpp was not double counted we sustain respondent’s determinations disallowing a portion of the claimed deductions petitioners’ testimony at trial related largely to the alleged misconduct of respondent’s agents during the audit as a general_rule this court does not look behind a notice_of_deficiency to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 see also 79_tc_185 w hat goes on during audits is immaterial to the de novo record on which we decide deficiency cases kovacevich v commissioner tcmemo_2009_160 n the rationale for this rule is that a trial before the tax_court is a de novo proceeding and our decision is based on the merits of the record before us and not on the merits of the administrative record 73_tc_394 greenberg’s express inc v commissioner t c pincite petitioners contend that all the communications and letters received from respondent during the audit were in a language they didn’t understand but during the audit petitioners had an english-speaking representative with whom they were satisfied during the audit petitioners did not request any documents in ukrainian furthermore according to her manager at ajinomoto mrs lubyanitskaya regularly speaks english at her job has completed tests in english and does her work-related writing in english in any event petitioners were afforded a de novo trial before this court and were provided with a ukrainian-english interpreter during the trial ii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things negligence or a substantial_understatement_of_income_tax negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement is defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure under sec_7491 respondent bears the burden of production with respect to the sec_6662 penalty generally this means that he must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 respondent has met his burden of production on the sec_6662 penalty as he has provided evidence of both a substantial_understatement and petitioners’ negligence in failing to comply with recordkeeping requirements the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the burden_of_proof is upon petitioners to establish reasonable_cause see rule a 58_tc_757 they have not shown or even expressly claimed that they had reasonable_cause or acted in good_faith with respect to their understatement of income_tax for 3the tax required to be shown on petitioners’ return was dollar_figure the tax_shown_on_the_return was dollar_figure creating a deficiency of dollar_figure as the deficiency exceeds both of the tax required to be shown on the return dollar_figure and dollar_figure respondent has shown a substantial_understatement see sec_6662 we therefore sustain respondent’s imposition of the accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
